



Exhibit 10.6


CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to this Restricted Stock Unit Award Agreement (this “RSU Award
Agreement”), CENTERPOINT ENERGY, INC. (the "Company") hereby grants to [Name]
(the “Participant”), effective on [Date] (the “Grant Date”), a restricted stock
unit award of [Number] units of Common Stock of the Company (the "RSU Award"),
pursuant to the CENTERPOINT ENERGY, INC. 2009 LONG TERM INCENTIVE PLAN (the
"Plan"), with such number of units being subject to adjustment as provided in
Section 14 of the Plan, and further subject to the terms, conditions and
restrictions described in the Plan and as follows:
1.Relationship to the Plan; Definitions. This RSU Award is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. To the extent that any provision
of this RSU Award Agreement conflicts with the express terms of the Plan, it is
hereby acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this RSU Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant.
2.    Establishment of RSU Award Account. The grant of units of Common Stock of
the Company pursuant to this RSU Award Agreement shall be implemented by a
credit to a bookkeeping account maintained by the Company evidencing the accrual
in favor of the Participant of the unfunded and unsecured right to receive a
corresponding number of shares of Common Stock, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this RSU Award Agreement. Except
as otherwise provided in Section 10 of this RSU Award Agreement, the units of
Common Stock credited to the Participant's bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until the Participant has
been registered as the holder of such shares of Common Stock on the records of
the Company as provided in Section 4 or 5 of this RSU Award Agreement.
3.    Vesting of RSU Award. Unless Participant receives a distribution pursuant
to Section 4 below, the Participant's right to receive shares of Common Stock
under this RSU Award shall vest as follows:
(a)[Number] units of Common Stock of the Company covered under the RSU Award
shall vest on the [Years] anniversary of the Grant Date; and


1    

--------------------------------------------------------------------------------




(b)[Number] units of Common Stock of the Company covered under the RSU Award
shall vest on the [Years] anniversary of the Grant Date, such that 100% of the
RSU Award shall be vested as of the [Years] anniversary of the Grant Date.
The Participant must be in continuous employment with the Company or any of its
Subsidiaries ("Employment") from the Grant Date through and as of the applicable
vesting date for the Common Stock to vest; otherwise, all such unvested shares
as of the date the Participant's Employment terminates for any reason shall be
forfeited as of such termination date.
4.    Change in Control.
(a)    Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the "Acquiror"), may, without the
Participant’s consent, either assume or continue the Company’s rights and
obligations under this RSU Award Agreement or provide a substantially equivalent
award in substitution for the units subject to this RSU Award.
(b)    Vesting Upon a Change in Control. Notwithstanding any provision of this
RSU Award Agreement to the contrary, upon the occurrence of a Change in Control
of the Company, if (i) the Participant's Employment has not terminated prior to
such date and (ii) the Acquiror does not assume or continue this RSU Award or
provide a substantially equivalent award in substitution for this RSU Award
pursuant to Section 4(a), the Participant's right to receive the unvested shares
of Common Stock subject to this RSU Award Agreement shall be fully vested.
(c)    Vesting Upon a Covered Termination. Notwithstanding any provision of this
RSU Award Agreement to the contrary, if the Participant experiences a Covered
Termination prior to the final vesting date, then, upon the date of the Covered
Termination, the Participant's right to receive any unvested units of Common
Stock subject to this RSU Award Agreement shall be fully vested.
(d)    Distributions Upon a Change in Control. If the Participant is entitled to
a benefit pursuant to Section 4(b) or 4(c) hereof in connection with a Change in
Control, then this RSU Award shall be settled by a distribution to the
Participant of:
(1)the number of shares of Common Stock subject to this RSU Award Agreement not
previously vested pursuant to Section 3 above, plus
(2)Dividend Equivalents on such shares of Common Stock in the form of shares of
Common Stock (rounded up to the nearest whole share) for the period commencing
on the Grant Date and ending on the date immediately preceding the date of the
distribution.


2    

--------------------------------------------------------------------------------




In lieu of the foregoing distribution in shares, the Committee, in its sole
discretion, may direct that such distribution be made to the Participant in a
lump sum cash payment equal to:
(1)the product of (x) the Fair Market Value per share of Common Stock on the
date immediately preceding the date of the distribution and (y) the number of
shares of Common Stock subject to this RSU Award Agreement not previously vested
pursuant to Section 3 above, plus
(2)Dividend Equivalents on such shares of Common Stock for the period commencing
on the Grant Date and ending on the date immediately preceding the date of the
distribution;
The distribution under this Section 4, whether in the form of shares of Common
Stock or, if directed by the Committee, in cash, shall satisfy the rights of the
Participant and the obligations of the Company under this RSU Award Agreement in
full.
(e)Timing of Distribution.
(1)No Assumption or Substitution. If the Participant is entitled to a benefit
pursuant to Section 4(b), distributions shall be made in accordance with Section
4(d) on the Change in Control Payment Date.
(2)Covered Termination. If the Participant is entitled to a benefit pursuant to
Section 4(b) on account of a Covered Termination, distributions shall be made in
accordance with Section 4(d) not later than the 70th day after the Participant’s
Covered Termination except as otherwise provided in Paragraph (3) below.
(3)Delay of Distribution to Certain Participants. With respect to any benefits
payable hereunder upon the Participant’s Separation from Service (including a
Covered Termination), if as of the Participant’s Separation from Service, the
Participant is a “specified employee” (within the meaning of Section
409A(a)(2)(B)), then such benefits shall not be distributed until the date that
is the earlier of (x) the second business day following the end of the six-month
period commencing on the date of the Participant's Separation from Service or
(y) the Participant's date of death, if death occurs during such six-month
period.
(f) Definitions. For purposes of this Section 4:
“Change in Control Payment Date” means the following:
(i)If the Change in Control is a Section 409A Change in Control, then the Change
in Control Payment Date shall be not later than the 70th day after the date the
Change in Control is consummated; and


3    

--------------------------------------------------------------------------------




(ii)If the Change in Control is a Non-Section 409A Change in Control, then the
Change in Control Payment Date shall be the vesting date(s) on which the units
are paid under Section 3 hereof for the number of units indicated in Section 3
assuming continuous Employment by the Participant as of such vesting date(s);
provided, however, in the case of the Participant’s death or Separation from
Service prior to the vesting date(s), all shares not previously paid shall be
paid not later than the 70th day after the date of the Participant’s Separation
from Service except as otherwise provided in Section 4(e)(3).
“Covered Termination” means a Separation from Service that occurs within two
years after the date upon which a Change in Control occurs and that does not
result from any of the following:
(i)death;
(ii)Disability;
(iii)involuntary termination for Cause; or
(iv)resignation by the Participant, unless such resignation is for Good Reason.
“Disability” for this purpose means that the Participant is both eligible for
and in receipt of benefits under the Company’s long-term disability plan.
“Cause” means the Participant's (i) gross negligence in the performance of his
or her duties, (ii) intentional and continued failure to perform his or her
duties, (iii) intentional engagement in conduct which is materially injurious to
the Company or its Subsidiaries (monetarily or otherwise) or (iv) conviction of
a felony or a misdemeanor involving moral turpitude. For this purpose, an act or
failure to act on the part of the Participant will be deemed “intentional” only
if done or omitted to be done by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company, and no act or failure to act on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.
“Good Reason” means any one or more of the following events:
(i)a failure to maintain the Participant in the position, or a substantially
equivalent position, with the Company and/or a Subsidiary, as the case may be,
which the Participant held immediately prior to the Change in Control;
(ii)a significant adverse change in the authorities, powers, functions,
responsibilities, duties, or reporting structure which the Participant held
immediately prior to the Change in Control;


4    

--------------------------------------------------------------------------------




(iii)a significant reduction in the Participant’s annual base salary as in
effect immediately prior to the date on which a Change in Control occurs;
(iv)a significant reduction in the Participant’s qualified retirement benefits,
nonqualified benefits and welfare benefits provided to the Participant
immediately prior to the date on which a Change in Control occurs; provided,
however, that a contemporaneous diminution of or reduction in qualified
retirement benefits and/or welfare benefits which is of general application and
which uniformly and contemporaneously reduces or diminishes the benefits of all
covered employees shall be ignored and not be considered a reduction in
remuneration for purposes of this paragraph (iv);
(v)a significant reduction in the Participant’s overall compensation
opportunities (as contrasted with overall compensation actually paid or awarded)
under a short-term incentive plan, a long-term incentive plan or other equity
plan (or in such substitute or alternative plans) from that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
(vi)a change in the location of the Participant’s principal place of employment
with the Company by more than 50 miles from the location where the Participant
was principally employed immediately prior to the date on which a Change in
Control occurs; or
(vii)a failure by the Company to provide directors and officers liability
insurance covering the Participant comparable to that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
provided, however, that no later than 30 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, the Participant shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his or her Employment for
Good Reason, in which event the Company shall have 30 days (the “Cure Period”)
to correct such action (or inaction). If such action (or inaction) is not
corrected prior to the end of the Cure Period, then the Participant may
terminate his or her Employment with the Company for Good Reason within the
30-day period following the end of the Cure Period by giving written notice to
the Company. If such action (or inaction) is corrected before the end of the
Cure Period, then the Participant shall not be entitled to terminate his or her
Employment for Good Reason as a result of such action (or inaction).
“Non-Section 409A Change in Control” means a Change in Control that is not a
Section 409A Change in Control.
“Section 409A” means Code Section 409A and the Treasury regulations and guidance
issued thereunder.


5    

--------------------------------------------------------------------------------




“Section 409A Change in Control” means a Change in Control that satisfies the
requirements of a change in control for purposes of Code Section
409A(a)(2)(A)(v) and the Treasury regulations and guidance issued thereunder.
“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).
5.    Payment of Award Under Section 3. Upon the vesting of the Participant's
right to receive the shares of Common Stock pursuant to Section 3 of this RSU
Award Agreement, a number of shares of Common Stock equal to the number of
vested units of Common Stock under this RSU Award Agreement shall be distributed
not later than 70 days after the applicable vesting dates. Moreover, upon the
date of distribution of shares of Common Stock in settlement of such units, the
Participant shall also be entitled to receive Dividend Equivalents on such
shares of Common Stock for the period from the Grant Date to the date such
shares of Common Stock are distributed to the Participant (in accordance with
the requirements of Section 409A of the Code, to the extent applicable).
6.    Confidentiality. The Participant agrees that the terms of this RSU Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this RSU Award Agreement
and the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys' fees, and take any other lawful actions to
enforce this RSU Award Agreement.
7.
Participant Obligations.

(a)Confidentiality. The Participant acknowledges that in the course of his or
her employment with the Company, the Company agrees to provide to the
Participant Confidential Information regarding the Company and the Company’s
business and has previously provided the Participant other such Confidential
Information. In return for this and other consideration, provided under this RSU
Award Agreement, the Participant agrees that he or she will not, while employed
by the Company and thereafter, disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information, except
for such disclosures as required in the performance of his or her duties
hereunder or as may otherwise be required by law or legal process (in which case
the Participant shall notify the Company of such legal or judicial proceeding by
a non-governmental party as soon as practicable following his receipt of notice
of such a proceeding, and permit the Company to seek to protect its interests
and information). Nothing in this RSU Award Agreement, however, limits or
precludes Participant from making a good faith voluntary report, charge,
complaint, or claim to or providing truthful testimony and documents as required
by law or under oath pursuant to a subpoena, court order, or request by the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration,


6    

--------------------------------------------------------------------------------




the Securities and Exchange Commission or any other federal, state, or local
government agency or commission (“Government Agencies”). Participant further
understands that this RSU Award Agreement does not limit Participant’s ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information to the Government Agency,
without notice to the Company. For purposes of this RSU Award Agreement,
“Confidential Information” shall mean any and all information, data and
knowledge that has been created, discovered, developed or otherwise become known
to the Company or any of its affiliates or ventures or in which property rights
have been assigned or otherwise conveyed to the Company or any of its affiliates
or ventures, which information, data or knowledge has commercial value in the
business in which the Company is engaged, except such information, data or
knowledge as is or becomes known to the public without violation of the terms of
this RSU Award Agreement. By way of illustration, but not limitation,
Confidential Information includes business trade secrets, secrets concerning the
Company’s plans and strategies, nonpublic information concerning material market
opportunities, technical trade secrets, processes, formulas, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, manuals, records of research, reports, memoranda, computer
software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
(b)Return of Property. The Participant agrees that at the time of his or her
Separation from Service, he or she will deliver to the Company (and will not
keep in his or her possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by the Participant.
(c)Non-Solicitation and Non-Competition.
(1)Non-Solicitation. For consideration provided under this RSU Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information (as defined in Section 7(a)) regarding the Company
and the Company’s business, the Participant agrees that, while employed by the
Company and for one year following his or her Separation from Service, he or she
shall not, without the prior written consent of the Company, directly or
indirectly, (i) hire or induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures or (ii)
solicit or attempt to solicit the business of any customer or acquisition
prospect of the Company or any of its affiliates or ventures with whom the
Participant had any actual contact while employed at the Company.


7    

--------------------------------------------------------------------------------




(2)Non-Competition. For consideration provided under this RSU Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business,
the Participant agrees that while employed by the Company and for one year
following a Separation from Service he or she will not, without the prior
written consent of the Company, acting alone or in conjunction with others,
either directly or indirectly, engage in any business that is in competition
with the Company or accept employment with or render services to such a business
as an officer, agent, employee, independent contractor or consultant, or
otherwise engage in activities that are in competition with the Company.
(3)Restricted Area. The restrictions contained in this Section 7(c) are limited
to a 50-mile radius around any geographical area in which the Company engages
(or has definite plans to engage) in operations or the marketing of its products
or services at the time of the Participant’s Separation from Service.
(d)Restrictions Reasonable. The Participant acknowledges that the restrictive
covenants under this Section 7, for which the Participant received valuable
consideration from the Company as provided in this RSU Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business
are ancillary to otherwise enforceable provisions of this RSU Award Agreement
that the consideration provided by the Company gives rise to the Company’s
interest in restraining the Participant from competing and that the restrictive
covenants are designed to enforce the Participant’s consideration or return
promises under this RSU Award Agreement. Additionally, the Participant
acknowledges that these restrictive covenants contain limitations as to time,
geographical area, and scope of activity to be restrained that are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other legitimate business interests of the Company, including, but not
limited to, the Company’s need to protect its Confidential Information.
(e)Violations. If the Participant violates any provision of this Section 7, the
Participant shall not be entitled to receive any amounts that would otherwise be
payable to the Participant with respect to this RSU Award, and such amounts
shall be forfeited. If the Participant violates any provision of this Section 7
after amounts under this RSU Award have been paid or if the Company learns of
the violation after amounts under this RSU Award have been paid, the Participant
shall repay to the Company the Common Shares (or the equivalent value thereof
determined as of the date of the Company’s demand) or the cash received, as the
case may be, within thirty (30) days of receiving a demand from the Company for
the repayment of the award. Further, the Company shall be entitled to an award
of attorneys’ fees incurred with securing any relief hereunder and/or pursuant
to a breach or threatened breach of this Section 7.


8    

--------------------------------------------------------------------------------




8.    Notices. For purposes of this RSU Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
9.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the shares of Common Stock granted pursuant to this RSU Award,
unless and until the Participant is registered as the holder of such shares of
Common Stock.
10.    Successors and Assigns. This RSU Award Agreement shall bind and inure to
the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
11.    No Employment Guaranteed. Nothing in this RSU Award Agreement shall give
the Participant any rights to (or impose any obligations for) continued
Employment by the Company or any Subsidiary, or any successor thereto, nor shall
it give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.
12.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
13.    Section 409A. It is the intent of the Company and the Participant that
the provisions of the Plan and this Award Agreement comply with Section 409A of
the Code and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the RSU Award pursuant to Section 14 of the
Plan and (ii) no substitutions of the benefits under this Award Agreement, in
each case, shall be made in a manner that results in noncompliance with the
requirements of Section 409A of the Code, to the extent applicable.
14.    Withholding. The Company shall have the right to withhold applicable
taxes from any distribution of the Common Stock (including, but not limited to,
Dividend Equivalents) or from other cash compensation payable to the Participant
at the time of such vesting and delivery pursuant to Section 11 of the Plan (but
subject to compliance with the requirements of Section 409A of the Code, if
applicable).


9    

--------------------------------------------------------------------------------




15.    Modification of RSU Award Agreement. Any modification of this RSU Award
Agreement is subject to Section 13 hereof and shall be binding only if evidenced
in writing.




10    